Case 1:20-cv-02415-RLY-DML Document 1 Filed 09/18/20 Page 1 of 8 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


Kristy Bechert,

               Plaintiff,                          Civil Action No: 1:20-cv-2415

v.

Receivables Management Partners, LLC,              COMPLAINT AND
                                                   DEMAND FOR JURY TRIAL
              Defendant.



                 COMPLAINT SEEKING DAMAGES FOR VIOLATION OF
                   THE FAIR DEBT COLLECTION PRACTICES ACT

                                        INTRODUCTION

     1. This is an action by Plaintiff, Renee Garino (“Plaintiff”), for actual damages, statutory

        damages, legal fees and expenses for the improper and illegal actions and conduct of

        Receivables Management Partners, LLC (“Defendant”), whose actions and conduct are in

        direct violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq

        (hereinafter referred to as the “FDCPA”).

     2. The United States Congress has found abundant evidence of the use of abusive, deceptive,

        and unfair debt collection practices by many debt collectors, and has determined that

        abusive debt collection practices contribute to the number of personal bankruptcies, to

        marital instability, to the loss of jobs, and to invasions of individual privacy. Congress

        wrote FDCPA to eliminate abusive debt collection practices by debt collectors, to insure

        that those debt collectors who refrain from using abusive debt collection practices are not




                                                  1
Case 1:20-cv-02415-RLY-DML Document 1 Filed 09/18/20 Page 2 of 8 PageID #: 2




     competitively disadvantaged, and to promote consistent State action to protect consumers

     against debt collection abuses.

  3. Plaintiff makes these allegations on information and belief, with the exception of those

     allegations that pertain to Plaintiff, which Plaintiff alleges on personal knowledge.

  4. While many violations are described below with specificity, this Complaint alleges

     violations of the statute cited in its entirety.

  5. Unless otherwise stated, all the conduct engaged in by Defendant took place in Indiana.

  6. Any violations by Defendant were knowing, willful, and intentional, and Defendant did

     not maintain procedures reasonably adapted to avoid any such violation.

  7. All violations alleged regarding the FDCPA are material violations of the FDCPA as

     these violations would limit the ability of a hypothetical least sophisticated debtor to

     make an intelligent choice as to the alleged debt and actions that should be taken to

     resolve the alleged debt.

  8. Through this Complaint, Plaintiff does not allege that any state court judgment was

     entered against anyone in error, and Plaintiff does not seek to reverse or modify any

     judgment of any state court.

  9. Unless otherwise indicated, the use of Defendant’s name in this Complaint includes all

     agents, employees, officers, members, directors, heirs, successors, assigns, principals,

     trustees, sureties, subrogees, representatives, and insurers of Defendant.

  10. Defendant acted at all times mentioned herein through its employee(s) and/or

     representative(s).




                                                  2
Case 1:20-cv-02415-RLY-DML Document 1 Filed 09/18/20 Page 3 of 8 PageID #: 3




                                 JURISDICTION AND VENUE

  11. Jurisdiction of this Court arises under 28 U.S.C § 1331 and pursuant to 15 U.S.§

      1692k(d).

  12. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that Defendant

      transacts business in this District and a substantial portion of the acts giving rise to this

      action occurred in this District.

  13. Plaintiff resides in this Judicial District.

                                             PARTIES

  14. Plaintiff is an adult individual residing in Indianapolis Indiana, and is a “consumer” as

      the term is defined by 15 U.S.C. § 1692a(3).

  15. Plaintiff is “any person” as the term is used in 15 U.S.C. § 1692d preface.

  16. Defendant is a debt collection agency and/or debt purchaser operating from an address at

      8085 Knue Road, Indianapolis, IN 46250, and is a “debt collector” as the term is defined

      by 15 U.S.C. § 1692a(6).

  17. Defendant is a debt collection agency and/or debt purchaser and is licensed by the State

      of Indiana. See Exhibit “1” attached hereto.

  18. Defendant regularly collects or attempts to collect, directly, or indirectly, debts owed of

      due or asserted to be owed or due another that arose out of transactions in which the

      money, property or services which are the subject of the transactions are primarily for

      personal, family or household purposes.

                                  FACTUAL ALLEGATIONS

  19. This case involves an obligation or alleged obligation of a consumer to pay money arising

      out of a transaction in which the money, property, insurance, or services which are the



                                                     3
Case 1:20-cv-02415-RLY-DML Document 1 Filed 09/18/20 Page 4 of 8 PageID #: 4




     subject of the transaction are primarily for personal, family, or household purposes,

     whether or not such obligation has been reduced to judgment otherwise know as a “debt”

     as that term is defined by 15 U.S.C. § 1692a(5).

  20. Defendant attempted to collect a “debt” from Plaintiff and Defendant is a “debt collector”

     as the term is defined by 15 U.S.C. § 1692a(6).

  21. Plaintiff incurred a debt to that was for primarily for personal, family or household

     purposes as defined by §1692(a)(5).

  22. Specifically, Defendant attempted to collect two separate medical debts with account

     numbers ending in 0857 and 5786 (the “Debts”).

  23. The Debts allegedly owed by Plaintiff went into default.

  24. After the Debts went into default the Debts were placed or otherwise transferred to

     Defendant for collection.

  25. Plaintiff disputes the Debts.

  26. Plaintiff requests that Defendant cease all further communication on the Debts.

  27. Plaintiff retained Sawin & Shea, LLC for legal representation regarding the Plaintiff’s

     debts.

  28. Prior to August 27, 2019, Defendant reported the Debts to the credit reporting agencies

     TransUnion and Experian.

  29. The reporting of debts to a credit reporting agency by a debt collector is a communication

     to which the FDCPA applies. See Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d

     337, 349 (7th Cir. 2018).

  30. On August 27, 2019, Plaintiff’s legal counsel sent a letter to Defendant via facsimile (the

     “Letter”).



                                               4
Case 1:20-cv-02415-RLY-DML Document 1 Filed 09/18/20 Page 5 of 8 PageID #: 5




  31. This facsimile transmission of the Letter to Defendant was successfully received by

     Defendant. See Exhibit “2” attached hereto.

  32. The Letter clearly stated that Plaintiff disputed the Debts.

  33. Section 1692e(8) simply requires that the consumer make clear that he or she disputes a

     debt. See Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 347 (7th Cir. 2018).

  34. The consumer’s reasoning for their dispute of a debt is irrelevant. See id; see also

     DeKoven v. Plaza Assocs., 599 F.3d 578, 582 (7th Cir. 2010) (“[A] consumer can dispute

     a debt for ‘no reason at all ....’ ”).

  35. The Letter provided notice to Defendant of Plaintiff’s dispute of the Debts.

  36. On October 29, 2019, Plaintiff obtained and reviewed a copy of her TransUnion credit

     report. See Exhibit “3” attached hereto.

  37. As of October 29, 2019, Defendant reported the Debts to TransUnion without indicating

     that the Debts were disputed. See Exhibit “3” attached hereto.

  38. The TransUnion credit report dated October 29, 2019 indicates that the reporting of the

     Debts was last reported or verified by Defendant in October of 2019. See Exhibit “3”

     attached hereto.

  39. The TransUnion credit report dated October 29, 2019, fails to indicate that the Debts are

     disputed by Plaintiff. See Exhibit “3” attached hereto.

  40. On October 29, 2019, Plaintiff obtained and reviewed a copy of her Experian credit

     report. See Exhibit “3” attached hereto.

  41. As of October 29, 2019, Defendant reported the Debts to Experian without indicating that

     the Debts were disputed. See Exhibit “3” attached hereto.




                                                5
Case 1:20-cv-02415-RLY-DML Document 1 Filed 09/18/20 Page 6 of 8 PageID #: 6




  42. The Experian credit report dated October 29, 2019 indicates that the reporting of the

     Debts was last reported or verified by Defendant in October of 2019. See Exhibit “3”

     attached hereto.

  43. The Experian credit report dated October 29, 2019, fails to indicate that the Debts are

     disputed by Plaintiff. See Exhibit “3” attached hereto.

  44. Defendant’s failure to report the Debts as disputed was improper because “if a debt

     collector elects to communicate ‘credit information’ about a consumer, it must not omit a

     piece of information that is always material, namely, that the consumer has disputed a

     particular debt.” Wilhelm v. Credico, Inc., 519 F.3d 416, 418 (8th Cir. 2008); see also

     Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 349 (7th Cir. 2018).

  45. Defendant’s continued reporting of the Debts without indicating that the Debts are

     disputed by Plaintiff has caused actual harm to Plaintiff by negatively impacting her

     credit. Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 349 (7th Cir. 2018) (“the

     failure to inform a credit reporting agency that the debtor disputed his or her debt

     will always have influence on the debtor, as this information will be used to determine

     the debtor's credit score.”).

  46. Plaintiff suffered fear and frustration, which has led to severe anxiety directly related to

     Defendant’s refusal to update Plaintiff’s credit report.

  47. Plaintiff continues to suffer anxiety as she believes that Plaintiff’s negative credit

     reporting may result in his denial of credit in the future.




                                                6
Case 1:20-cv-02415-RLY-DML Document 1 Filed 09/18/20 Page 7 of 8 PageID #: 7




                                        COUNT ONE

               VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, ET SEQ.

  48. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

     through fully stated herein.

  49. The foregoing acts and omissions constitute numerous and multiple violations of the

     FDCPA, including, but not limited to 15 U.S.C. §§ 1692d, 1692e, 1692e(8), 1692e(10),

     and 1692f.

  50. Defendant violated 15 U.S.C. § 1692e(8) by reporting the Debts to credit reporting

     agencies without indicating the Debts were disputed despite having actual knowledge that

     Plaintiff disputed the Debts.

  51. Defendant's conduct violated 15 U.S.C. § 1692d in that Defendant engaged in behavior

     through omissions in credit reporting, the natural consequences of which was to harass,

     oppress, or abuse the Plaintiff in connection with the collection of the Debts.

  52. Defendant’s conduct violated 15 U.S.C. § 1692f in that the Defendant used unfair and

     unconscionable means to collect a debt by reporting the Debts to credit reporting

     agencies without indicating the Debts were disputed despite having actual knowledge that

     Plaintiff disputed the Debts.

  53. Defendant’s conduct violates 15 U.S.C. § 1692e and 1692e(10) by using false, deceptive,

     or misleading representations in connection with the collection of the Debts, specifically

     by reporting the Debts to credit reporting agencies without indicating the Debts were

     disputed despite having actual knowledge that Plaintiff disputed the Debts.

  54. As a result of the above violations of the FDCPA, Defendant is liable to Plaintiff for

     actual damages, statutory damages of $1,000, and attorneys’ fees and costs.



                                               7
Case 1:20-cv-02415-RLY-DML Document 1 Filed 09/18/20 Page 8 of 8 PageID #: 8




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court grant the following:

              1. A finding that Defendant violated the FDCPA and/or an admission from

                  Defendant that it violated the FDCPA.

              2. Actual damages under 15 U.S.C. § 1692k(a)(1).

              3. Statutory damages under 15 U.S.C. § 1692k(a)(2)(A).

              4. Reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

              5. Such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury of all issues triable pursuant to Rule 38 of the Federal

Rules of Civil Procedure.



Dated: September 18, 2020



                                                      Respectfully Submitted,


                                                      By: /s/Richard J. Shea

                                                      Richard J. Shea, Esq., # 21396-53
                                                      Sawin & Shea, LLC.
                                                      Attorneys for Plaintiff
                                                      6100 N. Keystone Avenue, Suite 620
                                                      Indianapolis, IN 46220
                                                      Telephone: (317) 255-2600
                                                      Facsimile: (317) 255-2905
                                                      E-mail: rshea@sawinlaw.com




                                                 8
